Citation Nr: 1206257	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-36 539	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran had previously been represented by an attorney in this appeal; however, in January 2012, the attorney withdrew from further representation.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1966 to August 1969.

2.  In October 2011, prior to the promulgation of a decision in the appeal, the Veteran's then-appointed attorney withdrew the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remanded the Veteran's case in September 2010.  The purpose of the remand was to afford the Veteran a Board as he had requested.  The Veteran was scheduled for a Travel Board hearing in November 2011 with notice of the hearing provided in September 2011.  

The Veteran's then-appointed attorney wrote to the Board to advise that the Veteran wished to withdraw his request for a hearing and to withdraw his pending appeal for service connection for PTSD.  The letter was dated in October 2011.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARK F. HALSEY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


